Winslow, J.
This action seems to have been fairly tried and submitted to the jury. There is no doubt but that a valid parol agreement to insure property may be made without delivery of the written policy, and without payment of the premium, providing the terms are definitely fixed. May, Ins. (3d ed.), §§ 22, 23, 43, 43a, 565. The plaintiff’s evidence in support of such an agreement was quite clear, and the jury found, under substantially proper instructions, that it was in fact made. It was admitted that Kaplan was a solicitor of insurance for the defendant. Being such, he must be held, under sec. 1977, E. S., an agent of the company “ to all intents and purposes.” If he was an agent to all intents and purposes, he certainly *324had power to bind the company by an agreement to insure. It is not claimed by defendant that plaintiff had any notice that Kaplan’s power as agent was limited to the soliciting of insurance. The only claim made is that Kaplan told her he could not fix rates. This is denied by the plaintiff, and the verdict sustains her contention. Thus the finding is, practically, that the plaintiff had no notice of any limitation on the agent’s authority. Certainly, under these circumstances, it must be held, under sec. 1977 above cited, that Kaplan could make a valid contract for insurance, binding on the defendant company, whatever might be the limitations of his powers as between himself and the company.
As to the validity of a parol agreement for insurance, see note to Newark Machine Co. v. Kenton Ins. Co. (Ohio), in 22 L. R. A. 768. — Rep.
The amount, of the damages is complained of. There is some evidence that the property destroyed was worth from $650 to $800, and no evidence to the contrary. Therefore the jury were certainly justified in finding it worth $700. If it was worth $700, certainly the damages were properly assessed at $650, the amount for which Kaplan agreed to insure it.
We have not noticed in detail all the points made by the appellant, but we think the foregoing remarks substantially cover them. We find no error in the record.
By the Oourt.— Judgment affirmed.